Citation Nr: 0114473	
Decision Date: 05/23/01    Archive Date: 05/30/01

DOCKET NO.  00-18 592A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for a vascular 
disorder, claimed as varicose veins/spider veins 
(telangiectasis).

2.  Entitlement to a compensable initial rating for service-
connected skin conditions diagnosed as acne vulgaris, 
seborrheic dermatitis, and tinea versicolor. 


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Fetty, Counsel	


INTRODUCTION

The veteran had active duty from May 1994 to July 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut that established service connection for 
skin conditions diagnosed as acne vulgaris, seborrheic 
dermatitis, and tinea versicolor and assigned a 
noncompensable rating.  That rating decision also determined 
that claims of entitlement to service connection for anxiety 
disorder and for a vascular disorder claimed as varicose 
veins and/or spider veins were not well grounded.  The 
veteran has appealed to the Board for service connection for 
varicose/spider veins and for a compensable rating for 
service-connected skin conditions.

In cases such as this where the veteran has appealed the 
initial rating assigned after service connection is 
established, the Board must consider the initial rating, and, 
if indicated, the propriety of a staged rating from the 
initial effective date forward.  See Fenderson v. West, 
12 Vet. App. 119, 126-7 (1999).  The Board has thus 
recharacterized the appeal for a compensable rating for skin 
conditions as shown on page 1.  

The veteran has not requested a hearing.  

The claim of entitlement to a compensable initial rating for 
service-connected skin conditions diagnosed as acne vulgaris, 
seborrheic dermatitis, and tinea versicolor will be addressed 
in the REMAND portion of the decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for equitable disposition 
of the claim for service connection for a vascular disorder 
has been obtained.

2.  The medical evidence of record demonstrates that the 
veteran does not now have varicose veins.  

3.  The medical evidence reflects that symptomatic spider 
veins began during active service.  


CONCLUSION OF LAW

A vascular disorder characterized by spider veins was 
incurred in active service.  38 U.S.C.A. §§ 1110, 1111 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.304(b) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records (SMRs) reflect no 
relevant condition at the time of her May 1994 enlistment 
examination.  A June 1995 report notes a complaint of bad 
circulation in the lower extremities.  She complained of 
shooting pains and swelling in the legs while standing guard.  
She reported a family history of varicose veins.  The 
assessment was mild varicose veins.  

A subsequent June 1995 report notes complaint of more severe 
leg pains with swelling and tenderness following prolonged 
standing.  The report notes that the veteran stood honor 
guard and the symptoms impacted her duties.  The examiner 
reported lower extremity telangiectasis, some layers deeper, 
palpable and visible.  The impression was telangiectasis and 
varicose veins, lower leg, symptomatic.  The examiner, a 
dermatologist, suggested that her symptoms might represent 
vascular incompetence and a vascular surgery consultation was 
planned.  The dermatologist also reported the following:  

Symptomatic varicose veins can be induced by 
prolonged standing and can be worsened by this as 
well.  The condition is usually inherited, however, 
certain occupations can worsen the disease when 
prolonged standing occurs.  I recommend that if 
possible she be given a job which will require less 
prolonged standing.  She has been referred to 
vascular surgery for evaluation and treatment of 
this disease.  

A June 1995 vascular consultation report reflects that the 
veteran reported a six-month history of progressive pain and 
swelling in the lower extremities after prolonged standing.  
Pain was mainly popliteal and was relieved by sitting.  The 
veteran also reported some tingling and coldness in the lower 
extremities.  She reportedly was no longer with the honor 
guard.  Her mother had varicose veins and her grandmother was 
a diabetic.  Sclerotherapy for varicosities was undertaken.  
Multiple spiders on posterior thighs and behind the knees 
were noted.  There was no cyanosis, edema, or claudication.  
The final diagnosis was that the veteran did not have 
saphenous varicosity but did have small spiders behind the 
knees.  No further treatment was recommended.

The veteran's SMRs reflect no further complaint or mention of 
varicose veins, telangiectasis, or spider veins.

In August 1999, the veteran submitted a VA service connection 
claim, reporting varicose and spider veins, among other 
claimed conditions.  

The veteran underwent VA general medical examination in 
November 1999.  The report notes that since active service 
the pain in her knees had decreased but that she still had 
pain behind her knees after standing 20 minutes.  The 
examiner noted a few scattered spider veins behind her knees 
and upper thighs with no redness or irritation.  They did not 
appear to be thrombosed and varicose veins were not seen.  
The veteran's blood pressure reading was 116/86.  The 
relevant diagnoses were spider veins; and, no varicose veins 
noted.  

As noted in the introduction, in January 2000, the RO 
determined that the service connection claim was not well 
grounded because the condition was not shown to be permanent 
or chronic.  The RO also noted that the condition would be 
denied because no specific symptomatology had been associated 
with the condition nor was it disabling.  

In her notice of disagreement, the veteran reported that her 
varicose veins and spider veins were visible, painful, and 
itchy.  She reported that sharp shooting pains occurred after 
standing 15 minutes.

In November 2000, the veteran submitted a copy of a July 1995 
performance report that reflects that she was dismissed from 
the Ceremonial Guard because of a medical condition.  


II.  Legal Analysis

The RO has met its duty to assist the appellant in the 
development of this claim under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Service medical records were obtained, a VA 
examination was conducted, and a statement of the case was 
issued.  The veteran has not requested a hearing.  

In order to establish service connection for a disability, 
the evidence must show that it resulted from a disease or 
injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (2000). 

The veteran is presumed to be in sound physical and mental 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of the examination, acceptance and enrollment, or where 
clear and unmistakable (obvious or manifest) evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b) 
(2000).

The medical evidence reflects that a dermatologist made a 
provisional diagnosis of varicose veins during active 
service; however, after vascular consultation, it was 
determined that the veteran did not actually have varicose 
veins.  Likewise, in November 1999, a VA general medical 
examiner found no varicose veins.  The record also indicates 
that the veteran was sound upon entry and that symptomatic 
spider veins appeared during active service.  A military 
dermatologist found telangiectasis on the back of the knees 
and thighs (telangiectasis is permanent dilation of 
preexisting blood vessels, creating small focal red lesions, 
usually in the skin or mucous membranes; also known as spider 
telangiectasis, Dorland's Illustrated Medical Dictionary 1664 
(28th ed. 1994)).  Shortly after discharge from active 
service, a VA examiner reported spider veins at the same 
locations as that shown during active service.  The 
underlying dispute in this case, however, is not whether 
spider veins arose during active service, but whether this 
condition represents a disability for VA benefits purposes.  

The veteran has reported that the condition is visible, 
painful, and itchy.  The U.S. Court of Appeals for Veterans 
Claims has held that pain alone, without a diagnosis or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999).  While complaints of pain and itching 
might be subjective, here they appear to be supported by 
objective evidence, as the condition was visible and palpable 
to a military dermatologist who recommended less standing.  
In any event, this case represents more than a complaint of 
pain and itching without an accompanying diagnosis or 
underlying malady.  Considering all of the evidence of 
record, including the veteran's recent report that standing 
longer than 15 minutes is painful, the Board finds that 
disability due to spider veins was incurred in active 
service.  Service connection for spider veins is therefore 
warranted in this case. 


ORDER

Entitlement to service connection for a vascular disorder 
claimed as spider veins is granted.


REMAND

The Board notes that the veteran has not had a VA dermatology 
examination to determine the severity of her service-
connected skin conditions.  Moreover, the November 1999 VA 
general medical examination report does not mention that the 
claims file was available for review.  

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for skin 
disorders since November 1999.  After 
securing any necessary release, the RO 
should obtain these records.  If such 
records are not available, the RO should 
clearly document that fact in the claims 
file.

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

3.  The veteran should be afforded a VA 
dermatology examination to determine the 
current severity of all service-connected 
skin conditions.  The claims folder should 
be made available to the examiner for 
review before the examination.  The 
examiner must set forth all findings in a 
legible report.

4.  Thereafter, the RO should re-
adjudicate this claim.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

 



